id office uilc cca_2009021816043926 -------------- number release date from ---------------------------- sent wednesday date pm to -------------------- cc subject reasonable_cause defense to penalty ------------ -- i am following up on our conversation of a few weeks ago regarding your questions about reasonable_cause where an employee has committed acts that possibly inhibited an entity from properly filing or reporting their correct_tax liability in nearly all of to determine what test a court might apply in this case there are several cases that address the standard for reasonable_cause in the employment_tax area which are analogous to your facts and from which we can extrapolate a standard the case i looked at an employee or outside accountant hired by the entity had embezzled money or had taken some action so that the company had not timely paid their employment_taxes and the irs asserted that a penalty was due under sec_6651 and sec_6656 see eg pediatric affiliates p a v united_states wl d n j reliance on outside accounting service did not render taxpayer unable to fulfill its tax obligations classic printing v united_states wl m d pa taxpayer failed to exercise ordinary care and prudence by failing to insure its tax obligations were met and putting in place controls to oversee employee handling these obligations 986_f2d_315 9th cir employee’s concealment of failure to timely file and pay employment_taxes did not create a disability that prevented the use of ordinary business care and prudence as the employee was subject_to supervision by the company’s president in none of these cases did the court find the facts supported a finding of reasonable_cause the supreme court established a bright line rule in 469_us_241 that a taxpayer’s reliance on an agent to file a timely return when the due_date of the return was ascertainable by the taxpayer does not constitute reasonable_cause excusing the taxpayer from the statutory penalties for late filing the supreme court went on to state that to be excused from the failure to timely pay taxes owed a taxpayer must be able to show that the failure did not result from willful neglect and was due to reasonable_cause id pincite willful neglect is a conscious intentional failure or reckless indifference id pincite reasonable_cause exists if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time id pincite your facts do not suggest that there is any willful neglect leaving only the issue of reasonable_cause to be resolved what elements constitute reasonable_cause is a question of law and whether those elements exist is a question of fact id pincite because the duty to file and pay taxes has been imposed by congress on the entity the entity cannot rely solely on its agent to comply with the tax laws to avoid its obligations the cases referenced above made clear that an entity has a obligation to exercise ordinary business care and prudence and must therefore properly oversee its employees as i recall there were facts in your case that suggested that a cfo oversaw the employees maintaining the books_and_records and the cfo while not a tax specialist should have know there were at least some accounting irregularities under the cases referenced above these facts suggest reasonable_cause may not be established by the taxpayer one case did distinguish between an entity’s misplaced reliance on an agent versus a taxpayer’s disability to comply with its tax obligations the court in 954_f2d_919 3rd cir found that the criminal acts of the cfo and ceo which caused the company’s failure to fulfill its tax obligations did not automatically make the company liable for the penalties resulting from the failure to pay taxes the government had argued that the malfeasance of its agents should be imputed onto the entity and therefore no reasonable_cause could exist as a matter of law the court however did not address the issue of whether the corporation had adequate internal controls in place so as to establish ordinary business case cf janice leather imports ltd v united_states supp s d n y ultimately it is the agent’s determination based on this legal standard to determine whether there are sufficient facts to support a finding a reasonable_cause these cases did not address whether the taxpayer came forward regarding their tax obligations the forthright nature of the taxpayer may be a fact that appeals or other fact finder may consider and therefore represents a potential litigation hazard but at the exam level the decision is whether the facts support a penalty or not please let me know if you have any further questions ------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------
